DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are presented for examination.
Claims 1-3, 10-11, and 13-14 are rejected.
Claims 4-9, 12 are objected to.

Drawings
The drawing is objected to because the elements in Fig. 3 with only reference numbers labeling various boxes and in Fig. 5 with only reference numbers labeling elements, which appear to be a flow diagram without description of the boxes and elements do not provide a clear relationship between the elements that would have been apparent to any viewers reviewing the figures, the subject matter and/or invention(s) the application is/are about. It is suggested at least provide descriptions to some/all of the elements in boxes to allow the relationship between the elements in the system to be shown more clearly and easily. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application, are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition section”, “an execution section”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to ttp://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims of Pending Application No.: 16/496,479
Claims of Patent No.: 11,001,241 B2
1. A controller (60) controlling behavior of a motorcycle (100), the controller comprising: an acquisition section (61) that acquires a lean angle of the motorcycle (100); and an execution section (62) that initiates a control mode to make the motorcycle (100) perform an automatic cruise deceleration operation, wherein in the control mode, automatic deceleration that is deceleration of the motorcycle (100) generated by the automatic cruise deceleration operation is controlled in accordance with the lean angle.

2. The controller according to claim 1, wherein in the control mode, in the case where the lean angle is large, the automatic cruise deceleration operation is performed, and the automatic deceleration therein is lower than the automatic deceleration in the automatic cruise deceleration operation that is performed when the lean angle is small.

3. The controller according to claim 2, wherein in the control mode, the automatic deceleration of the motorcycle (100), which is generated during the automatic cruise deceleration operation, is controlled in accordance with the lean 

4. The controller according to claim 1, wherein in the control mode, in the case where the lean angle exceeds a lean angle reference value, the automatic cruise deceleration operation is prohibited.

5. The controller according to claim 4, wherein in the control mode, in the case where the lean angle that is acquired during prohibition of the automatic cruise deceleration operation falls below the lean angle reference value, the automatic cruise deceleration operation is permitted.

6. The controller according to claim 1, wherein the acquisition section (61) acquires a change rate of a state amount that is related to posture of the motorcycle (100) during turning travel, 

7. The controller according to claim 2, wherein the acquisition section (61) acquires a change rate of a state amount that is related to posture of the motorcycle (100) during turning travel, and in the control mode, in the case where the change rate is high, the automatic cruise deceleration operation is performed, and the automatic deceleration therein is lower than the automatic deceleration in the automatic cruise deceleration operation that is performed when the change rate is low.

8. The controller according to claim 6, the state amount includes the lean angle of the motorcycle (100).



10. The controller according to claim 1, wherein in the control mode, the automatic deceleration is controlled by controlling a braking force that is applied to a wheel (3, 4) of the motorcycle (100).

11. The controller according to claim 1, wherein in the control mode, the automatic deceleration is controlled by controlling engine output of the motorcycle (100).

12. The controller according to claim 1, wherein the execution section (62) initiates the control mode in the case where a distance from the motorcycle (100) to a preceding vehicle falls below a distance reference value.

13. The controller according to claim 1, wherein the execution section (62) initiates the control mode in the case where a body speed of the motorcycle (100) exceeds a speed reference value.

14. A control method controlling behavior of a motorcycle (100), the control method comprising: an execution step (S115) of initiating a control mode to make the motorcycle (100) perform an automatic cruise deceleration operation; and an acquisition step (S121) of acquiring a lean angle of the motorcycle (100), wherein in the control mode, automatic deceleration that is deceleration of the motorcycle (100) generated by the automatic cruise deceleration operation is controlled in accordance with the lean angle.
A controller (60) that controls behavior of a motorcycle (100), the controller comprising: an acquisition section (61) that acquires trigger information generated in accordance with a peripheral environment of the motorcycle (100); and an execution section (62) that initiates a control mode in response to the trigger information, the control mode causing the motorcycle (100) to take automatic emergency deceleration action, wherein during the control mode the acquisition section (61) acquires a rate of change that is related to a posture of the motorcycle (100) during turning, and automatic emergency deceleration generated by the automatic emergency deceleration action is controlled in accordance with the rate of change.

2. The controller according to claim 1, wherein in the control mode, in the case where the rate of change exceeds a rate of change reference value, the automatic emergency deceleration action is prohibited.

3. The controller according to claim 1, wherein in the control mode, in the case where the rate of change is high, the automatic emergency deceleration action 

4. The controller according to claim 3, wherein in the control mode, the automatic emergency deceleration of the motorcycle (100), which is generated during the automatic emergency deceleration action, is controlled in accordance with the rate of change acquired during the automatic emergency deceleration action.

5. The controller according to claim 1, wherein the rate of change includes a lean angle of the motorcycle (100).

6. The controller according to claim 1, wherein the rate of change includes an 

7. The controller according to claim 1, wherein the rate of change includes a steering angle of the motorcycle (100).

8. The controller according to claim 1, wherein the rate of change includes an angular velocity of the steering angle of the motorcycle (100).

9. The controller according to claim 1, wherein in the control mode, the automatic emergency deceleration is controlled by controlling a braking force that is applied to a wheel (3, 4) of the motorcycle (100).

10. The controller according to claim 1, wherein in the control mode, the automatic emergency deceleration is 

11. A control method that controls behavior of a motorcycle (100), the control method comprising: a first acquisition step (S111) of acquiring trigger information that is generated in accordance with a peripheral environment of the motorcycle (100); and an execution step (S115) of initiating a control mode by a controller (60) in response to the trigger information, the control mode causing the motorcycle (100) to take automatic emergency deceleration action, the control mode further comprising: a second acquisition step (S117) of acquiring a rate of change that is related to posture of the motorcycle (100) during turning, wherein in the control mode, automatic emergency deceleration generated by the automatic emergency deceleration action is controlled in accordance with the rate of change.

12. A brake system (10) comprising: a peripheral environment sensor (46) that detects peripheral environment of a motorcycle (100); and a controller (60) that controls behavior of the motorcycle (100) on the basis of the peripheral environment, wherein the controller (60) includes: an acquisition section (61) that acquires trigger information generated in accordance with the peripheral environment; and an execution section (62) that initiates a control mode in response to the trigger information, the control mode causing the motorcycle (100) to take automatic emergency deceleration action, wherein during the control mode the acquisition section (61) acquires a rate of change that is related to a posture of the motorcycle (100) during turning, and automatic emergency deceleration generated by the automatic emergency deceleration action is controlled in accordance with the rate of change.


Claims 1-14 of the pending Application No. 16/496,479 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of Patent No. 11,001,241 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-14 of the pending Appl. No. 16/496,479 and the subject matter claims 1-12 of Patent No. 11,001,241 B2 disclose a similar scope of invention.
This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have in fact been patented. While the claims are not verbatim copies, they are clearly identical in scope.


Claims of Pending Application No.: 16/496,479
Claims of Co-pending Application No.: 16/495,608
1. A controller (60) controlling behavior of a motorcycle (100), the controller comprising: an acquisition section (61) acquires a lean angle of the motorcycle (100); and an execution section (62) that initiates a control mode to make the motorcycle (100) perform an automatic cruise deceleration operation, wherein in the control mode, automatic deceleration that is deceleration of the motorcycle (100) generated by the automatic cruise deceleration operation is controlled in accordance with the lean angle.

2. The controller according to claim 1, wherein in the control mode, in the case where the lean angle is large, the automatic cruise deceleration operation is performed, and the automatic deceleration therein is lower than the automatic deceleration in the automatic cruise deceleration operation that is performed when the lean angle is small.



4. The controller according to claim 1, wherein in the control mode, in the case where the lean angle exceeds a lean angle reference value, the automatic cruise deceleration operation is prohibited.

5. The controller according to claim 4, wherein in the control mode, in the case where the lean angle that is acquired during prohibition of the automatic cruise deceleration operation falls below the lean angle reference value, the automatic cruise deceleration operation is permitted.

6. The controller according to claim 1, wherein the acquisition section (61) acquires a change rate of a state amount that is related to posture of the motorcycle (100) during turning travel, and in the control mode, in the case where the change rate exceeds a change rate reference value, the automatic cruise deceleration operation is prohibited.

7. The controller according to claim 2-er-4, wherein the acquisition section (61) acquires a change rate of a state amount that is related to posture of the motorcycle (100) during turning travel, and in the control mode, in the case where the change rate is high, the automatic cruise deceleration operation is performed, and the automatic deceleration therein is lower than the automatic deceleration in the automatic 

8. The controller according to claim 6, the state amount includes the lean angle of the motorcycle (100).

9. The controller according to claim 6, wherein the state amount includes an angular velocity of the lean angle of the motorcycle (100).

10. The controller according to claim 1, wherein in the control mode, the automatic deceleration is controlled by controlling a braking force that is applied to a wheel (3, 4) of the motorcycle (100).

11. The controller according to claim 1, wherein in the control mode, the automatic deceleration is controlled by controlling engine output of the motorcycle (100).

12. The controller according to claim 1, wherein the execution section (62) initiates the control mode in the case where a distance from the motorcycle (100) to a preceding vehicle falls below a distance reference value.

13. The controller according to claim 1, wherein the execution section (62) initiates the control mode in the case where a body speed of the motorcycle (100) exceeds a speed reference value.

14. A control method controlling behavior of a motorcycle (100), the control method comprising: an execution step (S115) of initiating a control mode to make the motorcycle (100) perform an automatic cruise deceleration operation; and an acquisition step (S121) of acquiring a lean angle of the motorcycle (100), wherein in the control mode, automatic deceleration that is deceleration of the motorcycle (100) generated by the automatic cruise deceleration operation is controlled in accordance with the lean angle.
A controller (60) controlling behavior of a motorcycle (100), the controller comprising: an acquisition section (61) that acquires a change rate of a state amount that is related to posture of the motorcycle (100) during turning travel; and an execution section (62) that initiates a control mode to make the motorcycle (100) perform an automatic cruise deceleration operation, wherein in the control mode, automatic deceleration that is deceleration of the motorcycle (100) generated by the automatic cruise deceleration operation is controlled in accordance with the change rate.

2. The controller according to claim 1, wherein in the control mode, in the case where the change rate exceeds a change rate reference value, the automatic cruise deceleration operation is prohibited.

3. The controller according to claim 1, wherein in the control mode, in the case 

4. The controller according to claim 3, wherein in the control mode, the automatic deceleration of the motorcycle (100), which is generated during the automatic cruise deceleration operation, is controlled in accordance with the change rate that is acquired during the automatic cruise deceleration operation.

5. The controller according to claim 1, wherein the state amount includes a lean angle of the motorcycle (100).

6. The controller according to claim 1, wherein the state amount includes an 

7. The controller according to claim 1, wherein the state amount includes a steering angle of the motorcycle (100).

8. The controller according to claim 1, wherein the state amount includes an angular velocity of the steering angle of the motorcycle (100).

9. The controller according to claim 1, wherein in the control mode, the automatic deceleration is controlled by controlling a braking force that is applied to a wheel (3, 4) of the motorcycle (100).

10. The controller according to claim 1, wherein in the control mode, the automatic deceleration is controlled by controlling engine output of the motorcycle (100).

11. The controller according to claim 1, wherein the execution section (62) initiates the control mode in the case where a distance from the motorcycle (100) to a preceding vehicle falls below a distance reference value.

12. The controller according to claim 1, wherein the execution section (62) initiates the control mode in the case where a body speed of the motorcycle (100) exceeds a speed reference value.

13. A control method controlling behavior of a motorcycle (100), the control method comprising: an execution step (S115) of initiating a control mode to make the motorcycle (100) perform an automatic cruise deceleration operation; and an acquisition step (S117) of acquiring a change rate of a state amount that is related to posture of the motorcycle (100) during turning travel, wherein in the control mode, automatic deceleration that is deceleration of the motorcycle (100) generated by the automatic cruise deceleration operation is controlled in accordance with the change rate.


Claims 1-14 of the pending Application No. 16/496,479 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of Co-pending Application No. 16/495,608. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-14 of the pending Appl. No. 16/496,479 and the subject matter claims 1-13 of Co-pending Application No. 16/495,608 disclose a similar scope of invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. While the claims are not verbatim copies, they are clearly identical in scope.


Claims of Pending Application No.: 16/496,479
Claims of Co-pending Application No.: 16/487,125
1. A controller (60) controlling behavior of a motorcycle (100), the controller an acquisition section (61) that acquires a lean angle of the motorcycle (100); and an execution section (62) that initiates a control mode to make the motorcycle (100) perform an automatic cruise deceleration operation, wherein in the control mode, automatic deceleration that is deceleration of the motorcycle (100) generated by the automatic cruise deceleration operation is controlled in accordance with the lean angle.

2. The controller according to claim 1, wherein in the control mode, in the case where the lean angle is large, the automatic cruise deceleration operation is performed, and the automatic deceleration therein is lower than the automatic deceleration in the automatic cruise deceleration operation that is performed when the lean angle is small.

3. The controller according to claim 2, wherein in the control mode, the automatic deceleration of the motorcycle (100), which is generated during the automatic cruise deceleration operation, is controlled in accordance with the lean angle that is acquired during the automatic cruise deceleration operation.

4. The controller according to claim 1, wherein in the control mode, in the case where the lean angle exceeds a lean angle reference value, the automatic cruise deceleration operation is prohibited.

5. The controller according to claim 4, wherein in the control mode, in the case where the lean angle that is acquired during prohibition of the automatic cruise deceleration operation falls below the 

6. The controller according to claim 1, wherein the acquisition section (61) acquires a change rate of a state amount that is related to posture of the motorcycle (100) during turning travel, and in the control mode, in the case where the change rate exceeds a change rate reference value, the automatic cruise deceleration operation is prohibited.

7. The controller according to claim 2-er-4, wherein the acquisition section (61) acquires a change rate of a state amount that is related to posture of the motorcycle (100) during turning travel, and in the control mode, in the case where the change rate is high, the automatic cruise deceleration operation is performed, and the automatic deceleration therein is lower than the 

8. The controller according to claim 6, the state amount includes the lean angle of the motorcycle (100).

9. The controller according to claim 6, wherein the state amount includes an angular velocity of the lean angle of the motorcycle (100).

10. The controller according to claim 1, wherein in the control mode, the automatic deceleration is controlled by controlling a braking force that is applied to a wheel (3, 4) of the motorcycle (100).

11. The controller according to claim 1, wherein in the control mode, the automatic deceleration is controlled by 

12. The controller according to claim 1, wherein the execution section (62) initiates the control mode in the case where a distance from the motorcycle (100) to a preceding vehicle falls below a distance reference value.

13. The controller according to claim 1, wherein the execution section (62) initiates the control mode in the case where a body speed of the motorcycle (100) exceeds a speed reference value.

14. A control method controlling behavior of a motorcycle (100), the control method comprising: an execution step (S115) of initiating a control mode to make the motorcycle (100) perform an automatic cruise deceleration operation; and an acquisition step (S121) of acquiring a lean angle of the motorcycle (100), wherein in the control mode, automatic deceleration that is deceleration of the motorcycle (100) generated by the automatic cruise deceleration operation is controlled in accordance with the lean angle.
A controller (60) that controls behavior of a motorcycle (100), the an acquisition section (61) that acquires trigger information generated in accordance with peripheral environment of the motorcycle (100); and an execution section (62) that initiates a control mode in response to the trigger information, the control mode causing the motorcycle (100) to take automatic emergency deceleration action, wherein the acquisition section (61) acquires a lean angle of the motorcycle (100), and in the control mode, automatic emergency deceleration that is deceleration of the motorcycle (100) generated by the automatic emergency deceleration action is controlled in accordance with the lean angle.

2. The controller according to claim 1, wherein in the control mode, in the case where the lean angle is large, the automatic emergency deceleration action 

3. The controller according to claim 2, wherein in the control mode, the automatic emergency deceleration of the motorcycle (100), which is generated during the automatic emergency deceleration action, is controlled in accordance with the lean angle acquired during the automatic emergency deceleration action.

4. The controller according to claim 1, wherein in the control mode, in the case where the lean angle exceeds a lean angle reference value, the automatic emergency deceleration action is prohibited.

5. The controller according to claim 4, wherein in the control mode, in the case where the lean angle that is acquired during prohibition of the automatic emergency deceleration action falls below the lean angle reference value, the automatic emergency deceleration action is permitted.

6. The controller according to claim 1, wherein the acquisition section (61) acquires a change rate of a state amount that is related to posture of the motorcycle (100) during turning travel, and in the control mode, in the case where the change rate exceeds a change rate reference value, the automatic emergency deceleration action is prohibited.

7. The controller according to claim 2, wherein the acquisition section (61) 

8. The controller according to claim 6, wherein the state amount includes the lean angle of the motorcycle (100).

9. The controller according to claim 6, wherein the state amount includes an angular velocity of the lean angle of the motorcycle (100).



11. The controller according to claim 1, wherein in the control mode, the automatic emergency deceleration is controlled by controlling engine output of the motorcycle (100).

12. A control method that controls behavior of a motorcycle (100), the control method comprising: a first acquisition step (S111) of acquiring trigger information that is generated in accordance with peripheral environment of the motorcycle (100); and an execution step (S115) of initiating a control mode by a controller (60) in response to the trigger information, the to take automatic emergency deceleration action, and further comprising: a second acquisition step (S121) of acquiring a lean angle of the motorcycle (100), wherein in the control mode, automatic emergency deceleration that is deceleration of the motorcycle (100) generated by the automatic emergency deceleration action is controlled in accordance with the lean angle.

13. A brake system (10) comprising: a peripheral environment sensor (46) that detects peripheral environment of a motorcycle (100); and a controller (60) that controls behavior of the motorcycle (100) on the basis of the peripheral environment, wherein the controller (60) includes: an acquisition section (61) that acquires trigger information generated in accordance with execution section (62) that initiates a control mode in response to the trigger information, the control mode causing the motorcycle (100) to take automatic emergency deceleration action, the acquisition section (61) acquires a lean angle of the motorcycle (100), and in the control mode, automatic emergency deceleration that is deceleration of the motorcycle (100) generated by the automatic emergency deceleration action is controlled in accordance with the lean angle.


Claims 1-14 of the pending Application No. 16/496,479 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of Co-pending Application No.: 16/487,125. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-14 of the pending Appl. No. 16/496,479 and the subject matter claims 1-13 of Co-pending Application No.: 16/487,125 disclose a similar scope of invention.
provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. While the claims are not verbatim copies, they are clearly identical in scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-11, and 13-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Baijens et al. (US Pub. No.: 2008/0046159 A1: hereinafter “Baijens”) in view of Lemejda (US Pub. No.: 2013/0238206A1: hereinafter “Lemejda”).

          Consider claim 1:
(See Baijens, e.g., “A single-track vehicle comprising a brake control unit, wherein the brake control unit includes a means for actively assisting the driver by means of an active variation or limitation of a vehicle speed or of a quantity derived therefrom, in particular vehicle acceleration” of Abstract, ¶ [0033]- ¶ [0038], and Figs. 1-2 elements 1-4), the controller comprising: and an execution section (62) that initiates a control mode to make the motorcycle (100) perform an automatic cruise deceleration operation (See Baijens, e.g., “an ACC system and a cruise control for a stop-and-go driving situation (stop-and-go system, S & G). The controller then calculates a corresponding pressure requirement for a brake system or a corresponding demand of an engine torque to an engine control system, depending on the instantaneous situation, such as acceleration demand, current acceleration, vehicle speed, or roadway…” of ¶ [0033]- ¶ [0038], and Figs. 1-2 elements 1-4).
                    Baijens further teaches wherein in the control mode, automatic deceleration that is deceleration of the motorcycle (100) generated by the automatic cruise deceleration operation is controlled (See Baijens, e.g., “an ACC system and a cruise control for a stop-and-go driving situation (stop-and-go system, S & G)…depending on the instantaneous situation, such as acceleration demand, current acceleration, vehicle speed, or roadway…” of ¶ [0033]- ¶ [0038], and Figs. 1-2 elements 1-4). However, Baijens does not explicitly teach an acquisition section (61) that acquires a lean angle of the motorcycle (100); wherein in the control mode, 
                     In an analogous field of endeavor, Lemejda teaches an acquisition section (61) that acquires a lean angle of the motorcycle (100) (See Lemejda, e.g., “angle of inclination .phi. is ascertained by measuring it with the aid of the inclination sensor. Subsequently, wheel yawing torques M.sub.z,front about the vertical axis of the front wheel and M.sub.z,rear about the vertical axis of the rear wheel, from which total steering torque M.sub.steer may be calculated, as described above, are calculated in step 22…” of ¶ [0022]-¶ [0025], ¶ [0027], ¶ [0032], and Fig. 2-3 elements 2-13, steps 20-25); wherein in the control mode, deceleration that is the deceleration of the motorcycle (100) generated by a deceleration operation is controlled in accordance with the lean angle (See Lemejda, e.g., “…a query is made as to whether or not the magnitude of total steering torque M.sub.steer is less than assigned limiting value of the steering torque M.sub.steer… desired braking torques for the front wheel brake and the rear wheel brake, should also be retained as a boundary condition after a redistribution of the wheel braking torques between the front and rear wheel brakes…” of ¶ [0022]-¶ [0025], ¶ [0027], ¶ [0032], and Fig. 2-3 elements 2-13, steps 20-25).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Baijens, as taught by Lemejda, so as to improve the driving safety in two-wheeled vehicles during a braking action, when traveling in an inclined position.

Consider claim 2:
                   The combination of Baijens, Lemejda teaches everything claimed as implemented above in the rejection of claim 1. In addition, Baijens teaches wherein in the control mode, the automatic cruise deceleration operation is performed (See Baijens, e.g., “an ACC system and a cruise control for a stop-and-go driving situation (stop-and-go system, S & G). The controller then calculates a corresponding pressure requirement for a brake system or a corresponding demand of an engine torque to an engine control system, depending on the instantaneous situation, such as acceleration demand, current acceleration, vehicle speed, or roadway…” of ¶ [0033]- ¶ [0038], and Figs. 1-2 elements 1-4), and the automatic deceleration therein is lower than the automatic deceleration in the automatic cruise deceleration operation that is performed (See Baijens, e.g., “an ACC system and a cruise control for a stop-and-go driving situation (stop-and-go system, S & G)…depending on the instantaneous situation, such as acceleration demand, current acceleration, vehicle speed, or roadway…” of ¶ [0033]- ¶ [0038], and Figs. 1-2 elements 1-4). However, Baijens does not explicitly teach wherein in the control mode, in the case where the lean angle is large, the deceleration operation is performed, and the deceleration therein is lower than the deceleration in the deceleration operation that is performed when the lean angle is small.
                     In an analogous field of endeavor, Lemejda teaches wherein in the control mode, in the case where the lean angle is large, the deceleration operation is performed (See Lemejda, e.g., “angle of inclination .phi. is ascertained by measuring it with the aid of the inclination sensor. Subsequently, wheel yawing torques M.sub.z,front about the vertical axis of the front wheel and M.sub.z,rear about the vertical axis of the rear wheel, from which total steering torque M.sub.steer may be calculated, as described above, are calculated in step 22…” of ¶ [0022]-¶ [0025], ¶ [0027], ¶ [0032], and Fig. 2-3 elements 2-13, steps 20-25), and the deceleration therein is lower than the deceleration in the deceleration operation that is performed when the lean angle is small (See Lemejda, e.g., “…a query is made as to whether or not the magnitude of total steering torque M.sub.steer is less than assigned limiting value of the steering torque M.sub.steer… desired braking torques for the front wheel brake and the rear wheel brake, should also be retained as a boundary condition after a redistribution of the wheel braking torques between the front and rear wheel brakes…” of ¶ [0022]-¶ [0025], ¶ [0027], ¶ [0032], and Fig. 2-3 elements 2-13, steps 20-25).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Baijens, as taught by Lemejda, so as to improve the driving safety.

          Consider claim 3:
                   The combination of Baijens, Lemejda teaches everything claimed as implemented above in the rejection of claim 2. In addition, Baijens teaches wherein in the control mode, the automatic deceleration of the motorcycle (100), which is generated during the automatic cruise deceleration operation, is controlled during the automatic cruise deceleration operation (See Baijens, e.g., “an ACC system and a cruise control for a stop-and-go driving situation (stop-and-go system, S & G). The controller then calculates a corresponding pressure requirement for a brake system or a corresponding demand of an engine torque to an engine control system, depending on the instantaneous situation, such as acceleration demand, current acceleration, vehicle speed, or roadway…” of ¶ [0033]- ¶ [0038], and Figs. 1-2 elements 1-4). However, Baijens does not explicitly teach wherein in the control mode, the deceleration of the motorcycle (100), which is generated during the deceleration operation, is controlled in accordance with the lean angle that is acquired during the deceleration operation (See Lemejda, e.g., “…a query is made as to whether or not the magnitude of total steering torque M.sub.steer is less than assigned limiting value of the steering torque M.sub.steer… desired braking torques for the front wheel brake and the rear wheel brake, should also be retained as a boundary condition after a redistribution of the wheel braking torques between the front and rear wheel brakes…” of ¶ [0022]-¶ [0025], ¶ [0027], ¶ [0032], and Fig. 2-3 elements 2-13, steps 20-25).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Baijens, as taught by Lemejda, so as to improve the driving safety, thereby, preserving precious lives.

          Consider claim 10:
                   The combination of Baijens, Lemejda teaches everything claimed as implemented above in the rejection of claim 1. In addition, Baijens teaches wherein in the control mode, the automatic deceleration is controlled by controlling a braking force (See Baijens, e.g., “an ACC system and a cruise control for a stop-and-go driving situation (stop-and-go system, S & G). The controller then calculates a corresponding pressure requirement for a brake system or a corresponding demand of an engine torque to an engine control system, depending on the instantaneous situation, such as acceleration demand, current acceleration, vehicle speed, or roadway…” of ¶ [0033]- ¶ [0038], and Figs. 1-2 elements 1-4). 

          Consider claim 11:
                   The combination of Baijens, Lemejda teaches everything claimed as implemented above in the rejection of claim 1. In addition, Baijens teaches wherein in the control mode, the automatic deceleration is controlled by controlling engine output of the motorcycle (100) (See Baijens, e.g., “an ACC system and a cruise control for a stop-and-go driving situation (stop-and-go system, S & G)…” of ¶ [0033]- ¶ [0038], and Figs. 1-2 elements 1-4).

          Consider claim 13:
                   The combination of Baijens, Lemejda teaches everything claimed as implemented above in the rejection of claim 1. In addition, Baijens wherein the execution section (62) initiates the control mode in the case where a body speed of the motorcycle (100) exceeds a speed reference value (See Baijens, e.g., “an ACC system and a cruise control for a stop-and-go driving situation (stop-and-go system, S & G). The controller then calculates a corresponding pressure requirement for a brake system or a corresponding demand of an engine torque to an engine control system, depending on the instantaneous situation, such as acceleration demand, current acceleration, vehicle speed, or roadway…” of ¶ [0033]- ¶ [0038], and Figs. 1-2 elements 1-4).

         Consider claim 14:
                     Baijens teaches a control method controlling behavior of a motorcycle (100) (See Baijens, e.g., “A single-track vehicle comprising a brake control unit, wherein the brake control unit includes a means for actively assisting the driver by means of an active variation or limitation of a vehicle speed or of a quantity derived therefrom, in particular vehicle acceleration” of Abstract, ¶ [0033]- ¶ [0038], and Figs. 1-2 elements 1-4), the control method comprising: an execution step (S115) of initiating a control mode to make the motorcycle (100) perform an automatic cruise deceleration operation (See Baijens, e.g., “an ACC system and a cruise control for a stop-and-go driving situation (stop-and-go system, S & G). The controller then calculates a corresponding pressure requirement for a brake system or a corresponding demand of an engine torque to an engine control system, depending on the instantaneous situation, such as acceleration demand, current acceleration, vehicle speed, or roadway…” of ¶ [0033]- ¶ [0038], and Figs. 1-2 elements 1-4).
                    Baijens further teaches and an acquisition step (S121) of acquiring a lean angle of the motorcycle (100), wherein in the control mode, automatic deceleration that is deceleration of the motorcycle (100) generated by the automatic cruise deceleration (See Baijens, e.g., “an ACC system and a cruise control for a stop-and-go driving situation (stop-and-go system, S & G)…depending on the instantaneous situation, such as acceleration demand, current acceleration, vehicle speed, or roadway…” of ¶ [0033]- ¶ [0038], and Figs. 1-2 elements 1-4). However, Baijens does not explicitly acquiring a lean angle of the motorcycle (100); wherein in the control mode, deceleration that is the deceleration of the motorcycle (100) generated by a deceleration operation is controlled in accordance with the lean angle.
                     In an analogous field of endeavor, Lemejda teaches acquiring a lean angle of the motorcycle (100) (See Lemejda, e.g., “angle of inclination .phi. is ascertained by measuring it with the aid of the inclination sensor. Subsequently, wheel yawing torques M.sub.z,front about the vertical axis of the front wheel and M.sub.z,rear about the vertical axis of the rear wheel, from which total steering torque M.sub.steer may be calculated, as described above, are calculated in step 22…” of ¶ [0022]-¶ [0025], ¶ [0027], ¶ [0032], and Fig. 2-3 elements 2-13, steps 20-25); wherein in the control mode, deceleration that is the deceleration of the motorcycle (100) generated by a deceleration operation is controlled in accordance with the lean angle (See Lemejda, e.g., “…a query is made as to whether or not the magnitude of total steering torque M.sub.steer is less than assigned limiting value of the steering torque M.sub.steer… desired braking torques for the front wheel brake and the rear wheel brake, should also be retained as a boundary condition after a redistribution of the wheel braking torques between the front and rear wheel brakes…” of ¶ [0022]-¶ [0025], ¶ [0027], ¶ [0032], and Fig. 2-3 elements 2-13, steps 20-25).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Baijens, as taught by Lemejda, so as to improve the driving safety in two-wheeled vehicles during a braking action, when traveling in an inclined position.

Allowable Subject Matter
Claims 4-9, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further, the claimed subject matter of Claims 4-9, 12 is not suggested or taught by the prior art on record either in singularity or combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         MIZUTANI (US Pub. No.: 2019/0023264 A1) teaches “A leaning posture control device controls a leaning posture of a left-right-inclined-wheel-equipped leaning vehicle. The leaning posture control device controls a torque of at least one of a left inclined wheel or a right inclined wheel arranged in a left-right direction of the vehicle so as to suppress a change in a lean of the lean body frame in a left direction or right direction of 

          Ginther et al.(US Pat. No.: 10,029,683 B1) teaches “A saddle-ride vehicle includes a forward travel sensor a brake that decelerates the vehicle by actuation of a rider-operable brake control. A controller identifies a trigger for an autonomous braking event for the brake. A rider sensor system is in electrical communication with the controller and includes one or both of: a rider cognition sensor operable to detect parameters of rider cognition and report rider cognition status to the controller, and a rider physical sensor operable to detect parameters of a physical engagement between a rider and the vehicle and report rider physical engagement status to the controller. The controller is programmed to perform one or both of the following in response to the identification of the autonomous braking event trigger: checking for a positive cognitive engagement of the rider with the rider cognition sensor, and checking for a positive physical engagement of the rider with the rider physical sensor.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667